Third District Court of Appeal
                                State of Florida

                         Opinion filed November 12, 2014.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D13-2361
                          Lower Tribunal No. 07-19086
                              ________________


                               Patricia Sbroggio,
                                     Appellant,

                                         vs.

                              Graziano Sbroggio,
                                     Appellee.


      An appeal from the Circuit Court for Miami-Dade County, John C.
Schlesinger, Judge.

      Robert J. Merlin, for appellant.

     Perez-Abreu & Martin-Lavielle and Ana-Maria Mejer and Javier Perez-
Abreu, for appellee.


Before SUAREZ, ROTHENBERG, and LAGOA, JJ.

      PER CURIAM.

      We affirm the trial court on the granting of Appellee’s Petition for

Modification of Parenting Plan/Timesharing. We reverse the trial court’s retention
of jurisdiction to consider Appellant’s claim for attorney’s fees because it was not

properly pled below.

      Affirmed in part, reversed in part.




                                            2